CLEMENS, Presiding Judge.
On unchallenged evidence a jury found defendant guilty of tampering with a motor vehicle and he was sentenced to a year’s imprisonment. He appeals, contending the trial court improperly denied his motion for new trial because of the state’s allegedly improper closing argument. Defendant had not objected to the argument at trial.
The sufficiency of the state’s evidence is unchallenged. In closing argument state’s counsel obtusely referred to defendant’s failure to call family members to support his “innocent bystander” testimony, and referred to a defense witness as being on welfare. As said, defense counsel did not object or request corrective action. In context, the argument is not inflammatory.
We have reviewed the record in light of the plain error rule (Rule 27.20(c), VAMR) *498and find neither manifest injustice nor a miscarriage of justice.
Judgment affirmed.
DOWD and SMITH, JJ., concur.